DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered. 
Election/Restrictions
The lack of unity is withdrawn.
In summary, claims 1-14, 25-29 and 37 and are pending and under examination. 

Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “and” should be removed prior to the term “heterocycle” in the definition of Z.  Appropriate correction is required.
Claims 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-5 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, the variable R6 is defined as a carbonyl, which is valent deficient. To overcome the rejection, the term carbonyl may be replaced with oxo.
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Formula II in claim 6 defines an oxo (=O) for the variable R6, which does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
To overcome the rejection, the definition of R6 in claim 1 may be amended to oxo.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inhibition of DYRK1A, does not reasonably provide enablement for the inhibition of a kinase generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
There are vast numbers of kinases. The largest area is protein kinases. One major classification scheme for these is as follows:
1.AGC Group
      1.AGC Group I  Cyclic nucleotide regulated protein kinase (PKA & PKG) family 
      2.AGC Group II Diacylglycerol-activated/phospholipid-dependent protein kinase C (PKC) family 
      3.AGC Group III  Related to PKA and PKC (RAC/Akt) protein kinase family
      4.AGC Group IV  Kinases that phoshorylate G protein-coupled receptors family 
      5.AGC Group V   Budding yeast AGC-related protein kinase family 
      6.AGC group VI   Kinases that phosphorylate ribosomal protein S6 family 
      7.AGC Group VII  Budding yeast DBF2/20 family 
      8.AGC Group VIII   Flowering plant PVPK1 protein kinase homolog family 
      9.AGC Group Other Other AGC related kinase families 

      1.CaMK Group I  Kinases regulated by Ca2+/CaM and close relatives family 
      2.CaMK Group II  KIN1/SNF1/Nim1 family 
      3.CaMK Other   Other CaMK related kinase families 
  3.CMGC Group
      1.CMGC Group I    Cyclin-dependent kinases (CDKs) & close relatives family 
      2.CMGC Group II        ERK (MAP) kinase family 
      3.CMGC Group III        Glycogen synthase kinase 3 (GSK3) family 
      4.CMGC Group IV        Casein kinase II family 
      5.CMGC Group V        Clk family 
      6.CMGC Group Other 
  4.PTK Group - `Conventional' protein-tyrosine kinases
      1.PTK group I        Src family
      2.PTK Group II        Tec/Atk family 
      3.PTK Group III        Csk family 
      4.PTK Group IV        Fes (Fps) family 
      5.PTK Group V        Abl family 
      6.PTK Group VI        Syk/ZAP70 family 
      7.PTK Group VII        Tyk2/Jak1 family 
      8.PTK Group VIII        Ack family 
      9.PTK Group IX        Focal adhesion kinase (Fak) family 
     10.PTK Group X        Epidermal growth factor receptor family 
     11.PTK Group XI        Eph/Elk/Eck receptor family 

     13.PTK Group XIII        Tie/Tek family 
     14.PTK Group XIV        Platelet-derived growth factor receptor family 
     15.PTK Group XV        Fibroblast growth factor receptor family 
     16.PTK Group XVI        Insulin receptor family 
     17.PTK Group XVII        LTK/ALK family 
     18.PTK Group XVIII        Ros/Sevenless family 
     19.PTK Group XIX        Trk/Ror family 
     20.PTK Group XX        DDR/TKT family 
     21.PTK Group XXI        Hepatocyte growth factor receptor family 
     22.PTK Group XXII        Nematode Kin15/16 family 
     23.PTK Other membrane spanning kinases        Other PTK kinase families 
  5.OPK Group - Other protein kinases (not falling in major groups)
      1.OPK Group I        Polo family 
      2.OPK Group II        MEK/STE7 family 
      3.OPK Group III        PAK/STE20 family 
      4.OPK Group IV        MEKK/STE11 family 
      5.OPK Group V        NimA family 
      6.OPK Group VI        wee1/mik1 family 
      7.OPK Group VII        Kinases involved in transcriptional control family 
      8.OPK Group VIII        Raf family 
      9.OPK Group IX        Activin/TGFb receptor family 

     11.OPK Group XI        PSK/PTK "mixed lineage" leucine zipper domain family 
     12.OPK Group XII        Casein kinase I family 
     13.OPK Group XIII        PKN prokaryotic protein kinase family 
     14.OPK Other         Other protein kinase families (each with no close relatives)
Further, each of these subgroups has many members. Just as an example CaMK Group I has CaMKIIa; CaMKIIb; CaMKIIg; CaMKIId; DmCamKII; CamKI; CaMKIV; DdMLCK; DUN1; PSK-H1 ; CMKI;  CMK2;  ACMPK; MLCK-K; MLCK-M; Titen;  TWITCH; MRE4;  PhKgM; PhKgT;  RSK1C;  RSK2C;  ASK1;  ASK2;  CDPK;  AK1;  OsSPK, and there may be more as well.
	Moreover, members of a groups can be substantially different. For example, The pattern of expression of JAK3 contrasts sharply even with that of other Janus kinases (JAK1, JAK2, and TYK2), which are ubiquitously expressed, as opposed to JAK3 whose expression appears to be limited to certain cells. In addition, even a single kinase can exist in numerous variants.
Lipid Kinases
Lipid kinases phosphorylate lipids in the cell, both on the plasma membrane as well as on the membranes of the organelles. The addition of phosphate groups can change the reactivity and localization of the lipid and can be used in signal transmission.
Phosphatidylinositol kinases
Phosphatidylinositol kinases phosphorylate phosphatidylinositol species, to create species such as phosphatidylinositol 3,4-bisphosphate (PI(3,4)P2), 3), and phosphatidylinositol 3-phosphate (PI3P). The kinases include phosphoinositide 3-kinase (PI3K), phosphatidylinositol-4-phosphate 3-kinase, and phosphatidylinositol-4,5-bisphosphate 3-kinase. The phosphorylation state of phosphatidylinositol plays a major role in cellular signalling, such as in the insulin signalling pathway, and also has roles in endocytosis, exocytosis and other trafficking events. Mutations in these kinases, such as PI3K, can lead to cancer or insulin resistance. 
The kinase enzymes increase the rate of the reactions by making the inositol hydroxyl group more nucleophilic, often using the side chain of an amino acid residue to act as a general base and deprotonate the hydroxyl, as seen in the mechanism below. Here, a reaction between adenosine triphosphate (ATP) and phosphatidylinositol is coordinated. The end result is a phosphatidylinositol-3-phosphate as well as adenosine diphosphate (ADP). The enzymes can also help to properly orient the ATP molecule, as well as the inositol group, to make the reaction proceed faster. Metal ions are often coordinated for this purpose.
Mechanism of phosphatidylinositol-3 kinase. ATP and phosphatidylinositol react to form phosphatidylinositol-3-phosphate and ADP, with the help of general base B. 
Sphingosine kinases
Sphingosine kinase (SK) is a lipid kinase that catalyzes the conversion of sphingosine to sphingosine-1-phosphate (S1P). Sphingolipids are ubiquitous membrane lipids. Upon activation, sphingosine kinase migrates from the cytosol to the plasma membrane where it transfers a γ phosphate (which is the last or terminal phosphate) from ATP or GTP to sphingosine. The S1P receptor is a GPCR receptor, so S1P has 
There are two kinases present in mammalian cells, SK1 and SK2. SK1 is more specific compared to SK2, and their expression patterns differ as well. SK1 is expressed in lung, spleen, and leukocyte cells, whereas SK2 is expressed in kidney and liver cells. The involvement of these two kinases in cell survival, proliferation, differentiation, and inflammation makes them viable candidates for chemotherapeutic therapies. 
 “The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims”. In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. 
1) Determining if any particular claimed compounds would be active against every kinase enzyme would require synthesis of the substrate and subjecting it to testing against hundreds of different enzymes in this family. Applicants' provide an 
 2) The nature of the invention is inhibition of protein and lipid kinase enzymes with Applicants' compounds. This involves physiological activity. The nature of the invention requires an understanding of the structures of hundreds of different enzymes, the binding activity of small ligands to those enzymes, and the ability of those compounds to inhibit every one of the different enzymes. In view of the unpredictability of enzyme binding activity and claimed divergent substituents with varied polarity, size, and polarizability, the skilled enzymologist would indeed question the inclusion of such diverse enzymes, commensurate in scope with these claims. Also see the MPEP § 2164.03 for enablement requirements in the structure sensitive arts of pharmacology and medicinal chemistry. 
3) The artisan using Applicants invention with the claimed compounds would be an enzymologist with a PhD degree and several years of experience. He would be unaware of how to predict a priori how a change from one enzyme to another would affect biological activity. In view of the divergent compounds with varied basicity, steric hindrance, and polarizability, the skilled enzymologist would indeed question the inclusion of such compounds and enzymes, commensurate in scope with these claims. 
4) Physiological activity, is well-known to be unpredictable, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 
5) There are several in vitro assays, drawn to inhibition of DYRK1A. The in vitro clinical assays are found spanning pages 57-61. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


Claims 28, 29 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a condition associated with insufficient insulin secretion, does not reasonably provide enablement for the prevention of a condition associated with insufficient insulin secretion; or treating and/or preventing a neurological disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Treatment is defined as preventing or curing a disorder on page 32 of the specification, which is not enabled. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5)  The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. These compounds are benzo[d]imidazol-6-yl)-1,3,4-thiadiazin-2-amine compounds substituted with six variables, which encompass millions of compounds.
	(b) Scope of the diseases covered.  The scope is drawn to a method of treating and/or preventing a condition associated with insufficient insulin secretion; or treating and/or preventing a neurological disorder. 
A neurological disorder is selected from the group consisting of a central nervous system (CNS) disorder, a developmental disorder; a schizophrenia spectrum or psychotic disorder; a depressive disorder; an anxiety disorder; an obsessive-compulsive disorder; a dissociative disorder; a disruptive, impulse-control, or conduct disorder; a trauma- or stressor- related disorder; a feeding or eating disorder; a sleep-wake disorder; a sexual disorder; a substance-related or addictive disorder; a personality 
Neurological Disorders are extremely diverse, and fall into an assortment of categories.
The term "neurodegenerative disorders" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 

There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant 
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the 
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as Posterior cortical atrophy (PCA). Some produce abnormalities of posture, movement or speech, such as Striatonigral degeneration, and 
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
In other cases, it is a matter of deficiency or absence of a protein. In Friedreich ataxia, the problem is frataxin deficiency, which affects sensory neurons in the dorsal root ganglion responsible for position sense. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL. Friedreich ataxia results from a mutation at the centromeric region of chromosome 9; it is the only disease known to be the result of a GAA trinucleotide repeat.
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau 
This covers any dysfunction of memory. Memory is the capacity to retain and retrieve an impression of past experiences. Memory is thus inseparable from learning, as learning cannot take place without memory and memory is the expression of learning.  
Memory can be classified in two ways.  One is, approximately, by duration. The sensory memory (milliseconds to seconds) corresponds to the initial moment that an item is perceived by the sense. Some of this information in the sensory area is transferred to short-term memory (retention for seconds to minutes). The capacity of these memories is quite limited. Some of this information is consolidated into long-term memory (retention for days up to a lifetime). The capacity of long term memory is immense. There is also something called working memory, which refers to a short-term storage needed for certain mental tasks but is not specifically defined in terms of duration, but rather in terms of purpose. It appears to be a form of short-term memory combined with some attentional control.
	In addition, long term memory (the most important type) can be classified according to the information type.  The two main categories are declarative (explicit) and non-declarative (implicit) memories. Declarative memory requires conscious recall, in that some conscious process must explicitly call back the information. This includes semantic memory, which concerns facts taken independent of context (mostly, general knowledge about the world); and episodic memory, which concerns information specific 
Memory involves many different parts of the CNS, including basal ganglia, amygdala, the neostriatum, the cerebellum, the mammillary bodies and hippocampus.
The formation of memory requires three steps or stages: 1) Encoding (sensory registration, the processing of received information, including combination if the information comes from e.g. more than one sense organ), 2) Storage (creation of a permanent record of this encoded information), and 3) Retrieval (calling back this stored information in response to some cue for its use). As all of these are essential; a dysfunction of any stage will result in memory impairment. Thus, if the intial encoding does not take place, or if this information is not transferred to short term memory, such as occurs in the various agnosias, then memory impairment will occur. If information cannot be moved from short term to long term memory (a disorder called anterograde amnesia), then memory impairment occurs.  If retrieval from long term memory is 
As a result of the wide range of different types of memories which the brain forms, and the great complexity of the processes for memory, this covers a very wide range of disorders. 
These include language memory disorders, such as aphasias (e.g. conduction aphasia), apraxia, dysarthria, alexia, receptive dysphasia, and agraphia. 
It includes many types of disorders called amnesias. There is anterograde amnesia (new events are not transferred to long-term memory) and retrograde amnesia (inability to recall events that occurred before the onset of amnesia).  There is lacunar amnesia (loss of memory about one specific event), Fugue amnesia (Psychogenic amnesia or hysterical amnesia, including “repressed memories”), Childhood amnesia (inability to remember events from early childhood), Transient epileptic amnesia (TEA), Autobiographical Amnesia, Transient Global Amnesia (total memory loss), Source amnesia (in which someone can recall certain information, but not where or how it was obtained) and amnesias arising from complex partial seizures, and alcoholic blackouts.  
It also includes various agnosias, such as Prosopagnosia, Integrative agnosias, asogmatoagnosia, Associative agnosias, Autotopagnosia , Time Agnosia, Apperceptive agnosia, object agnosia, finger agnosia, phonagnosia, central achromatopsia, topographical agnosia, dyslexia, dyscalculia, right-left disorientation, Optic ataxia and Ocular apraxia, Color Agnosia, Simultanagnosia, Anosognosia, Auditory Agnosia (including amusia and word meaning deafness), and Somatosensory Agnosia (including 
There is also Korsakoff's syndrome (Memory loss caused by alcoholism) and Post-traumatic stress disorder (spontaneous, vivid retrieval of unwanted traumatic memories), selective memory loss from head trauma, Accelerated Forgetting (excessively rapid decay of memories that appear to have been acquired successfully), and various types of false memory syndromes. There is the very common AAMI (age-associated memory impairment). Certain forms of Confusional States (e.g. those arising from Iatrogenic toxicity from some sedatives) will present acute memory disorders.  There is also hyperthymesic syndrome, although there is dispute as to whether this qualifies as a disorder. There is also seizure-induced memory loss, which can erase access, temporarily or permanently, to declarative memory. There is also memory distrust syndrome, sometimes considered a type of delusional disorder.
There is a spectrum of  Vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
Neurological disorders covers forms of cognitive impairment aside from the above. Anxiety disorders include specific phobia, generalized anxiety disorder, Social Anxiety Disorder, Panic Disorder, Agoraphobia, Obsessive-Compulsive Disorder, Post-traumatic stress disorder. 

Psychotic disorders arise when patterns of belief, language use and perception have become disordered. The principle forms are Schizophrenia (including Paraphrenias and paranoias), and Schizoaffective disorder, with schizotypy as a less severe form.  
There are an assortment of delusional disorders. These are generally classified into six types: Erotomanic Type (erotomania); Grandiose Type; Jealous Type; Persecutory Type; Somatic Type (e.g. delusional parasitosis) and Mixed Type (delusions with characteristics of more than one of the above types but with no one theme predominating). 
There are an assortment of different personality disorders which arise when a person’s cognition, motivation, and behavior becomes abnormally rigid maladaptive or distorted. These include paranoid personality disorder, schizoid personality disorder, antisocial personality disorder, Borderline personality disorder, Histrionic personality disorder, Narcissistic personality disorder, avoidant personality disorder, obsessive-compulsive personality disorder and others.  
Related to these are behavioral disorders, such as the eating disorders which include Anorexia nervosa, Bulimia nervosa, exercise Bulimia or Binge eating disorder.  Urge disorders include kleptomania and Pyromania. 

It covers social cognitive disorders and development disorders including autism, Social Learning Disability, Asperger’s Syndrome, Rett syndrome, childhood disintegrative disorder and pervasive developmental disorders (PDD). It includes assorted Hypochondriasis, and Expressive Language Disorder.   Other behavioral disorders include Reactive attachment disorder; Separation Anxiety Disorder; Oppositional Defiant Disorder; and Attention Deficit Hyperactivity Disorder.
It covers Delirium, a disturbance of consciousness, which includes a clouded sensorium (lack of clear awareness of surroundings), problems with attention and memory, incoherent speech, inability to think clearly, and perceptual disturbances (usually, auditory or visual hallucinations).  Often included under delirium are the Delusional disorders. These can be of quite varied type: Jealous type (including Othello syndrome), grandiose type, Erotomanic type (including Clerambault syndrome), Persecutory type, and the Somatic type. Included also are Delusional misidentification syndromes (including Capgras syndrome, syndrome of subjective doubles, Fregoli syndrome, and the syndrome of intermetamorphosis), as well as Cotard syndrome.  
Somewhat related is Todd's syndrome (Alice in Wonderland syndrome) which affects perception by causing micropsia, macropsia, or other types of size distortion.  There may also be marked distortions in the perception of the flow of time, in hearing and in touch.

It includes a wide array of special syndromes such as Coffin-Lowry syndrome, Rubinstein-Taybi syndrome, Clérambault's syndrome, Kandinsky-Clérambault syndrome, Postconcussional disorder, and Body dysmorphic disorder, and many more.
There are a wide assortment of Demyelinating Diseases, in two broad categories. Primary demyelination is a loss of myelin sheaths with relative preservation of the demyelinated axons, arising either from damage to the oligodendroglia from a direct attack on the myelin itself. Secondary demyelination, occurs following axonal degeneration. For example, Leukodystrophies are diseases of the white matter resulting from an error in the myelin metabolism, giving impaired myelin formation.  Each involves the deficiency of a different enzyme. Examples include Krabbe's disease, Adrenoleukodystrophy (which exists in 4 forms), adrenomyeloneuropathy, Alexander Disease, Canavan Disease, Metachromatic Leukodystrophy (which exists in three forms), Pelizaeus-Merzbacher Disease, Refsum Disease, and Zellweger Syndrome. Other examples include Multiple Sclerosis (MS), progressive multifocal leukoencephalopathy, and Acute Disseminated Encephalomyelitis. Some are inherited diseases, such as peroneal muscular atrophy, hypertrophic polyneuropathy and Refsum's diseases.
Another category is the toxic neuropathies. These are quite diverse owing to the huge range of things that cause such neuropathies. Thus, in the category of sensory damage to axons, there are Almitrine,  Chloramphenicol,  Dioxin, Doxorubicin, 
There are also metabolic neuropathies. One category is that of the Mitochondrial Encephalomyopathies, which arise from of disorders affecting mitochondrial metabolism, including substrate transport, substrate utilization, defects of the Krebs Cycle, defects of the respiratory chain, and defects of oxidation/phosphorylation 
The extremely diverse range of sleep disorders covers Dyssomnias, Parasomnias, Medical/Psychiatric Sleep Disorders and others.  First there are the Intrinsic Sleep Disorders, including  Psychophysiological Insomnia, Sleep State Misperception,  Idiopathic Insomnia, Narcolepsy,  Recurrent Hypersomnia,  Idiopathic Hypersomnia,  Posttraumatic Hypersomnia,  Obstructive Sleep Apnea Syndrome,  Central Sleep Apnea Syndrome,  Central Alveolar Hypoventilation Syndrome,  Periodic Limb Movement Disorder,  Restless Legs Syndrome, and  Intrinsic Sleep Disorder NOS. Second there are the Extrinsic Sleep Disorders, including Inadequate Sleep Hygiene,  Environmental Sleep Disorder,  Altitude Insomnia,  Adjustment Sleep Disorder,   Insufficient Sleep Syndrome,   Limit-Setting Sleep Disorder,   Sleep-Onset Association Disorder,   Food Allergy Insomnia,   Nocturnal Eating (Drinking) Syndrome,   Hypnotic-Dependent Sleep Disorder,   Stimulant-Dependent Sleep Disorder,   Alcohol-Dependent Sleep Disorder,   Toxin-Induced Sleep Disorder, and  Extrinsic Sleep Disorder NOS. Third, there are Circadian Rhythm Sleep Disorders, including Time Zone Change (Jet Lag) Syndrome,   Shift Work Sleep Disorder,   Irregular Sleep-Wake Pattern,   Delayed Sleep Phase Syndrome, Advanced Sleep Phase Syndrome,   Non-24-Hour Sleep-Wake Disorder, and Circadian Rhythm Sleep Disorder NOS.  Fourth, there are Arousal Disorders, including Confusional Arousals,   Sleepwalking, and Sleep Terrors. Fifth, Sleep-Wake Transition Disorders, including Rhythmic Movement Disorder, Sleep Starts, Sleep Talking, and Nocturnal Leg Cramps. Sixth, there are Parasomnias Usually Associated with REM Sleep, including,  Nightmares,  Sleep Paralysis,  Impaired Sleep-Related Penile Erections,  Sleep-Related Painful Erections,  REM Sleep Related Sinus Arrest, and REM Sleep Behavior Disorder. Seventh, there are Other Parasomnias, including Sleep Bruxism, Sleep Enuresis, Sleep-Related Abnormal Swallowing Syndrome, Nocturnal Paroxysmal Dystonia, Sudden Unexplained Nocturnal Death Syndrome, Primary Snoring, Infant Sleep Apnea, Congenital Central Hypoventilation Syndrome, Sudden Infant Death Syndrome, Benign Neonatal Sleep Myoclonus, and Other Parasomnia NOS. Eighth, there are Sleep Disorders Associated with Mental Disorders, including Psychoses, Mood Disorders,   Anxiety Disorders, Panic Disorder and Alcoholism. Ninth, there are Sleep Disorders Associated with Neurological Disorders, including, Cerebral Degenerative Disorders,   Dementia, Parkinsonism, Fatal Familial Insomnia, Sleep-Related Epilepsy, Electrical Status Epilepticus of Sleep, and Sleep-Related Headaches. Tenth, there are Sleep Disorders Associated with Other Medical Disorders, including, Sleeping Sickness, Nocturnal Cardiac Ischemia, Chronic Obstructive Pulmonary Disease, Sleep-Related Asthma, Sleep-Related Gastroesophageal Reflux, Peptic Ulcer Disease and Fibrositis Syndrome.  In addition, there are an assortment of poorly defined disorders and syndromes, including Short Sleeper, Long Sleeper, Subwakefulness Syndrome, Fragmentary Myoclonus, Sleep Hyperhidrosis, Menstrual-Associated Sleep Disorder, Pregnancy-Associated Sleep Disorder, Terrifying Hypnagogic Hallucinations, Sleep-Related Neurogenic Tachypnea, Sleep-Related Laryngospasm, and Sleep Choking Syndrome. 
 the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation. These fall mostly into five categories.  There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas (including fibrillary astrocytomas, protoplasmic astrocytomas and gemistocytic astrocytomas), anaplastic astrocytomas (including adult optic nerve glioma), Glioblastoma multiforme (GBM), gliosarcoma and giant cell glioblastoma, and pleomorphic xanthoastrocytoma. GBM exists in two forms, primary and secondary, which have very different clinical histories and different genetics, but GBM is considered to be one clinical entity. Second, there are the oligodendroglial tumors (oligodendrogliomas): low grade oligodendroglioma and anaplastic oligodendroglioma. Third, there is oligoastrocytomas (“mixed glioma”), a type of tumor with both astrocytoma & oligodendroglioma features.  The fourth type is the ependymomas, which are intracranial gliomas, including papillary ependymoma, myxopapillary ependymoma, tanycytic ependymoma, anaplastic ependymoma and subependymal giant-cell astrocytomas. A fifth type is the gangliogliomas (glioneuronal tumors or glioneurocytic tumors), which have both glial and neuronal components, and are extremely varied, based in part on what types of glial and what types of neuronal components are present. These include Papillary Glioneuronal Tumor (PGNT), a range  hemangioblastomas, there is CNS Lymphoma (which can be primary or secondary) and Meningeal Carcinomatosis. There are lymphoma and haemopoietic neoplasms including malignant lymphomas (which can be primary or secondary), plasmacytoma, and granulocytic sarcoma. And there are many, many others.
Seizures are evidenced by a sudden change in behavior due (except for the psychogenic non-epileptic seizures and the anoxic seizures) to abnormal electrical activity in the brain. Seizures are the primary symptom of epilepsy, but seizures can arise outside of epilepsy. These are sometimes called nonepileptic seizures. There are a bewildering array of types of epilepsy, each with its own unique combination of seizure type, typical age of onset, EEG findings, treatment, and prognosis. 
These can be quite varied. The Absence or petit mal seizure is generally categorized by a lack of awareness of surroundings and sudden halt in conscious activity. Febrile seizures can range from eyes rolling or limbs stiffening to a full-blown convulsion. Generalized tonic-clonic seizures (grand mal) results in loss of consciousness and body stiffening, which is followed by shaking of the arms and legs. Partial (focal) seizure is characterized by abnormal muscle contraction, automatisms (complex, repetitive movements), forced turning of the head or eyes, abnormal sensations such as numbness, tingling, crawling sensation, and hallucinations. In the “simple” version of these, awareness and memory are not affected, but in the “complex” version, awareness and memory are affected. The Temporal lobe seizure beings with an aura, ("simple partial seizure"), which can include epigastric sensory illusions, sensation of deja vu, suddenly recalled memories, emotion disturbances and religious 
There is an entire category of reflex epilepsies. Hot water epilepsy is a form caused by bathing with hot water. Such seizures can be triggered by reading, hearing music, by micturition, toothbrushing, or by other somatosensory, olfactory, or vestibular causes.  There are movement-induced reflex seizures, seizures induced by thinking, and eating epilepsy. The most common are visually induced seizures. Touching, 
In addition, there are seizures which have an unknown localization or etiology and thus cannot be fit easily into standard sorts of categories. Autosomal dominant nocturnal frontal lobe epilepsy (ADNFLE) is an idiopathic inherited epileptic disorder that causes seizures during sleep which consist of complex motor movements, such as hand clenching, arm raising/lowering, and knee bending and vocalizations. Benign centrotemporal lobe epilepsy of childhood (Rolandic epilepsy or Sylvan Seizures) features simple partial seizures that involve facial muscles and frequently cause drooling. Benign occipital epilepsy of childhood (BOEC) is an idiopathic localization-related epilepsy in two subtypes, an early subtype with onset between three and five years, and a late onset between seven and 10 years. Seizures in BOEC usually feature visual symptoms such as scotoma or fortifications or amaurosis, convulsions, forced eye deviation and head turning Catamenial epilepsy (CE) is when seizures cluster around certain phases of a woman's menstrual cycle. Childhood absence epilepsy (CAE) is an idiopathic generalized epilepsy with recurrent absence seizures, sometimes with minor Dravet's syndrome (severe myoclonic epilepsy of infancy (SMEI)), is a neurodevelopmental disorder beginning in infancy and characterized by severe epilepsy that does not respond well to treatment and can produce prolonged seizures,  complex-partial seizures and more. Frontal lobe epilepsy, usually a symptomatic or cryptogenic localization-related epilepsy, arises from lesions causing seizures that occur in the frontal lobes of the brain. Juvenile absence epilepsy is an idiopathic generalized epilepsy with later onset than CAE, and generalized tonic-clonic seizures can occur. 

Sturge-Weber syndrome is manifested right from birth by seizures. Hypothalamic Hamartoma is characterized by partial seizures with laughing. Tuberous Sclerosis (TSC) usually causes epilepsy.  Ohtahara syndrome, abdominal epilepsy, Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Leigh Disease and Alpers Disease are characterized by seizures. Landau–Kleffner syndrome (LKS) presents with the development of aphasia and convulsions. Rett syndrome can involve severe seizures. Ring chromosome 20 syndrome (RC20) causes complex partial seizures, episodes of altered consciousness with staring, oral automatisms, focal motor symptoms and/or head turning. 
Generalized Status epilepticus is a life-threatening condition in which the brain is in a state of persistent seizure.
Even getting a clear picture of what a particular seizure syndrome consists of can be difficult.  One example is the Jeavons Syndrome, which has eyelid myoclonia, with or without absences; photosensitivity; and either eye closure-induced seizures, EEG paroxysms, or both. It can fall into the category of a myoclonic seizure or a photosensitive seizure, but it is possible that it is not a distinct condition at all, and indeed, is not listed in the ILEA classification scheme. 
There are also seizures which are not associated with abnormal, rhythmic discharges of cortical neurons. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder. 

Neurological disorders cover all drug addictions, Drug addiction is not a single disease or cluster of related disorders, but in fact, a collection with relatively little in common.  Addiction to barbiturates, alcohol, cocaine, opiates, amphetamines, benzodiazepines, nicotine, etc all involve different parts of the CNS system; different receptors in the body.  For example, cocaine binds at the dopamine reuptake transmitter. Heroin addiction arises from binding at the opiate receptors, cigarette addiction arises from some interaction at the nicotinic acid receptors, many tranquilizers involve the benzodiazepine receptor, alcohol involves yet another system, etc.  
There is a family of the Polymicrogyrias, a malformation of cortical development characterized by excessive cortical folding and by shallow sulci. Children with polymicrogyria commonly have some degree of global developmental disabilities or delays, seizures, feeding difficulties, respiratory problems, motor dysfunction and mental retardation, often severe. This includes Bilateral Perisylvian polymicrogyria (also known as Congenital Bilateral Perisylvian Syndrome (CBPS) and Worster-Drought Syndrome) which often causes problems using the muscles of the face, throat, jaws and tongue (leading to severe dysarthria or even anarthria; Bilateral Frontoparietal polymicrogyria which can cause dysconjugate gaze, and bilateral pyramidal and cerebellar signs; Bilateral Posterior Parietal polymicrogyria;  Bilateral mesial occipital polymicrogyria; Bilateral diffuse polymicrogyria; Bilateral parieto-occipital 
Peripheral nervous system disorders include diabetic polyneuropathy, some erectile problems, certain types of facial spasms, Spinal Muscular Atrophy, pressure palsies,  Charcot-Marie-Tooth disease (CMT), traumatic palsies, neurotmesis, axonotmesis, neurapraxia, leprosy, some types of chronic pain, certain Muscular Dystrophies. Into this category generally fall the neuromuscular diseases including Miller Fisher Syndrome, Carpal Tunnel Syndrome, Guillain Barre Syndrome, Myasthenia Gravis, Bells' palsy, Melkersson-Rosenthal syndrome, Möbius syndrome, Post-Polio Syndrome, Ramsay Hunt Syndrome Type I, and Motor neuron disease.  Waardenburg syndrome is a congenital peripheral nervous system disorder that can cause facial abnormalities, lack of pigment in several regions, and deafness.  Causes for Peripheral nervous system disorders are quite varied, and include metabolic disorders (e.g. Refsum disease), repetitive stress (Carpal Tunnel Syndrome), diabetes (diabetic polyneuropathy), viruses (Post-Polio Syndrome, Guillain Barre Syndrome), Lyme disease, or psychogenic (some erectile problems).  Myasthenia Gravis has multiple causes.  It can be congenital, autoimmune or apparently can arise from a thymoma. Bell’s palsy can arise from viruses, bacteria, tuberculosis, a tumor, skull fracture, diabetes and some other causes as well. CMT is a “copy number variant” disease, a type of genetic disorder that arises from having the wrong number of copies 
In addition there are CNS disorders, or what appear to be CNS disorders, about which so little is known that these are hard to classify. One example is Viliuisk Encephalomyelitis, a fatal progressive neurological disorder. The causative agents, origin of the disease, and involved candidate genes are currently unknown. It appears to be an infectious disease with an extremely long incubation period; there is no treatment. There is also hereditary sensory autonomic neuropathy, a complete inability to feel pain.  There is foreign accent syndrome, which appears to have some connection to stroke or physical trauma to the brain.
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is found on page 23, 1 to 30 mg per dosage unit.  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for neurological disorders generally.
(D) State of the Prior Art: These compounds are substituted benzo[d]imidazol-6-yl)-1,3,4-thiadiazin-2-amines. So far as the examiner is aware, no benzo[d]imidazol-6-yl)-
(E)  Working Examples: There are several in vitro assays drawn to the inhibition of DYRK1A on pages 57-61. Furthermore, there are no in vivo assays drawn to treating and/or preventing a condition associated with insufficient insulin secretion; or treating and/or preventing a neurological disorder.  
(F) Skill of those in the art: 
A. The skill level is quite low in the art of neurodegenerative disorders. There are huge differences in origins of these disorders, even with what little is known. Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Some other disorders arises from viruses, known and unknown. So far as can be determined, this is not so for Huntington's disease.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal loss, many, e.g. neurosarcoidosis, are of unknown origin.
	The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application. As an important example, ALS is a virtually untreatable disease. Riluzole, approved in 1996, is as of 2008 the sole FDA approved drug for the disease. Even as of 2007, the toxin that kills motor neurons --- assuming that this is what is occurring --- has not even been identified. Spinal Muscular Atrophy (SMA), which apparently kills more infants 
Alzheimer's Disease is an extraordinarily difficult disease to treat, and has been the subject of a vast amount of research, exceeded in recent years only by research into AIDS and cancer. The channel hypothesis of Alzheimer's disease proposes that the beta-amyloid peptides which accumulate in plaques in the brain actually damage and/or kill neurons by forming ion channels. An abnormal phosphorylation of tau proteins is being investigated as one of the important events in the process leading to their aggregation.  There appears to be a specific alteration of a p53-mediated intracellular  amyloid-ß and tau, to the mechanisms that determine the selective vulnerability of defined neuronal and glial populations, and to the molecular species that cause nerve cell degeneration. Many kinds of therapies have been investigated in the past, including Hydergine-LC (actually approved by the FDA for Alzheimer's Disease, but later determined to make the disease worse), Cu/Zn chelators (or Cu and Zn homeostasis regulators), endothelin B receptor agonists, [Symbol font/0x61]-TNF inhibitors, angiotensin II receptor antagonists, ACE inhibitors, EAA agonists (including partial agoinists), estrogens, metabotropic receptor agonists, muscarinic M2 receptor antagonists, free-radical scavengers, butyrylcholinesterase inhibitors, cholinergic agonists, potassium-channel blockers, P38 kinase inhibitors, sigma-1 Receptor Agonists, 5-HT1A receptor antagonists, [Symbol font/0x61] secretase stimulants, and others.  From this immense body of work, only two kinds of drugs ever emerged. Four Acetylcholinesterase inhibitors were found to have some limited value: tacrine (Cognex®, no longer clinically used); donepezil (Aricept®); galantamine (Razadyne®/Reminyl®/Nivalin®) and rivastigmine (Exelon®). In addition, one voltage-dependent NMDA-antagonist, Memantine (Axura®/Akatinol®/Namenda®/Ebixa®) was also found effective.  Categories of agents and techniques under investigation as of 2007 include Aß aggregation inhibitors, assorted  antioxidants, [Symbol font/0x67]-Secretase modulators, [Symbol font/0x67]-Secretase inhibitors,  NGF mimics, PPAR agonists, HMG-CoA reductase inhibitors (statins),  Ampakines, Calcium channel blockers, GABA receptor antagonists, Glycogen synthase kinase inhibitors, Intravenous immunoglobulin, Muscarinic receptor agonists, 3-receptor antagonists, NSAIDs (including NO-NSAIDs and COX-2 Inhibitors),  and CB1 and CB2 cannabinoid receptor agonists.   It is or course entirely possible that one or more of these will eventually be made to work. However, as can be seen by the many, many categories of drugs which never panned out, so simply being the subject of active investigation is no indication that enablement is present at that time. The skill level in this art is so low that only Acetylcholinesterase inhibitors and NMDA-antagonists have been made to work. 
POAG is treated with beta-blockers and other IOP lowering drugs. Such drugs are not used for any other form of neurodegenerative disorder.  
Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. Non-dopamine symptoms include bowel and bladder problems, attacks of low blood pressure, falling, “freezing,” sleep disorders, pain, depression, speech difficulties, and dementia. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed the disease itself, rather than provide relief for this or that symptom, such as bradykinesia, tremors, and other motor symptoms, constipation, poor balance, etc.
B. The skill level for pharmaceutically treating memory impairment in general is very low.  The art knows that memory impairment can arise from a huge number of extremely diverse sources.  There is a cluster of memory disorders which arise from the subcortical dementias, specifically the dementia associated with Huntington's disease, Parkinson's disease, progressive supranuclear palsy, and Multiple System Atrophy (MSA).   Memory impairment  arises from other dementias, such as  Alzheimer's disease, Lewy body Dementia, multi-infarct dementia (MID), strategic infarct dementia, LID, ThD, and Binswanger's disease, and Pick's Disease. It can arise from many types of brain tumors. A number of mental disorders, including schizophrenia, bipolar disorder and obsessive-compulsive disorder can cause memory impairment. It can arise from Fibromyalgia, Vitamin B1 deficiency, psychological trauma, and complex partial seizures. Any number of syndromes, such as Down’s syndrome, XXX syndrome, Hurler’s syndrome, Kleine-Levin syndrome, Landau-Kleffner syndrome, and Klüver-
In fact, memory problems are generally approached by treating the underlying cause, in cases where such treatment actually exists. Thus, the memory impairment in Alzheimer's Disease can be treated by treating the Alzheimer's Disease itself.  Those arising from schizophrenia, meningitis and atherosclerosis can be approached by medicines for those disorders. Direct therapy for memory deficits associated with epilepsy is rarely attempted.  Instead, one tries to suppress the seizures themselves. Of course, there is no one drug that can treat these generally, since these have different modes of action.  However, many, many of these disorders have no pharmaceutical treatment. Mental retardation and Down’s syndrome for example are common causes of 
C. Delusional disorders sometimes arise from substance abuse, particularly stimulants, antihistamines, sympathomimetics, steroids, dopamine agonists, hallucinogens, and alcohol. These can arise from specific diseases such as or many forms of brain cancers.  They can arise from assorted toxic neuropathies, such as from lead and other heavy metal poisoning. Others arise from metabolic neuropathies, such as the Mitochondrial Encephalomyopathies. Some dementias arise from neurodegenerative disorders, such as Huntington disease, Alzheimer's Disease, and others arise from structural causes, e.g. Chronic communicating hydrocephalus (also called normal pressure hydrocephalus). Still others can arise from infectious agents, e.g. AIDS dementia from the HIV virus. Metabolic, nutritional and endocrine disorders such as Wilson's disease, hepatic cirrhosis, cyanocobalamine (vitamin B12) deficiency, thyroid, parathyroid and adrenal endocrinopathies all have been associated with 
Elsewhere, the skill level varies. Mood disorders for example respond well to pharmaceuticals. However, mental retardation, autism, etc. do not respond at all to pharmaceuticals. A bewildering variety of problems can cause cognitive disorders, such as the somewhat mysterious tuberous sclerosis complex (TSC), which can cause severe mental retardation and autism, and Phelan McDermid Syndrome, a genetic disorder which can cause autistic-like behaviors. It isn’t even clear whether the cognitive problems arising from TSC come from just the tubers themselves, or whether disruptions in the mTOR pathway have a significant or even dominant role. D. Demyelinating Diseases are especially difficult to treat. No pharmaceutical treatment is available to any of the leukodystrophies. Acute Necrotizing Hemorrhagic 
E.  Treatment of the toxic neuropathies begins with removal of the toxin, but whether the damage which has already occurred can be ameliorated depends greatly on the circumstances, and in some cases, very little can be offered. 		    
F. The metabolic neuropathies so commonly arise from genetic disorders which cannot be reversed, although in some cases, partial relief of symptoms is available. 
		G. In the majority of cases, there are currently no pharmaceutical treatments for peripheral nerve disorders themselves, only supportive treatments directed at the symptoms.
		H.  One skilled in the art knows that chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available. These include, generally, hemangioblastomas, meningiomas, craniopharyngiomas, acoustic neuromas, pituitary adenomas, optic nerve gliomas, glomus jugulare tumors and chordomas, to name just some. With regard to gliomas, GBM is considered untreatable; no effective agents have emerged for the treatment of GBM, despite 20 years of enrolling patients in clinical trials.  It is radiation and surgery which are used for low grade gliomas (e.g. pilocytic astrocytoma and diffuse astrocytomas), as no drug has been found effective. There is no drug treatment established as effective for optic nerve 
		I. No treatment is available for the Polymicrogyrias; medicines are given only for relief of symptoms, e.g. anti-seizure medicine.
		J. Sensory processing disorders usually cannot be treated with pharmaceuticals, quite possibly because these arise from sucha wide diversity of sources.  For example, CVI, the most common cause of permanent visual impairment in children can arise from infection (meningitis, encephalitis and infected intracranial aneurysms),  genetic defects, serious head trauma (e.g. shaken baby syndrome), stroke,  hypoxic ischemic encephalopathy (HIE), periventricular leukomalacia (PVL), neonatal hypoglycemia, hydrocephalus shunt failure, severe epilepsy, and metabolic disorders and antenatal drug use by the mother. There is no pharmaceutical treatment. 
		K. Todd’s syndrome apparently can arise from sources as diverse as brain tumors and EBV infection, and is often associated with migraines.  In the latter case, treatment is along the lines of standard migraine prophylaxis, e.g. Ca channel blockers.
		L. One of ordinary skill in the art knows that the causes of seizures are quite varied, often poorly understood and sometimes are completely idiopathic. Seizures which begin in infancy or early childhood are often traced to developmental problems, genetic conditions present at birth, or injuries near birth.  Many seizures arise from metabolic abnormalities, which may in turn arise from diabetes complications, electrolyte imbalances, kidney failure, uremia, nutritional deficiencies, phenylketonuria and inherent other metabolic diseases, such as inborn error of metabolism. Febrile  is caused by bathing with hot water. Juvenile myoclonic epilepsy arises from genetic abnormalities in the CACNB4, GABRA1, CLCN2, GABRD or EFHC1 genes. West syndrome may arise from a malfunction in the regulation of the GABA transmission process, or perhaps from a hyper-production of the Corticotropin-releasing hormone. Lafora disease is an autosomal recessive disorder, caused by mutations in one of two known genes, EPM2A and EPM2B. Hypothalamic Hamartoma arises from a harmatoma on the hypothalmus. Ring chromosome 20 syndrome (RC20) arises from a ring chromosome, formed by the fusion of two arms of a chromosome during pre-natal development. Sturge-Weber is an embryonal developmental anomaly resulting from errors in mesodermal and ectodermal development. Epilepsia partialis continua has extremely varied causes, ranging from brain infection, vascular lesions, assorted brain cancers, acute head trauma, diabetic ketoacidosis, vascular lesions of many kinds, posttraumatic cyst, nonketotic hyperglycemia, reaction of β-lactam drugs, cortical dysplasias, and more. Startle 
Seizures can arise from paraneoplastic neurological disorders (PNDs), which are remote effects of systemic malignancies that affect the nervous system. For example, anti-NMDA receptor encephalitis, caused by autoimmune reaction against NR1- and NR2-subunits of the glutamate NMDA receptor, and is usually associated with tumors, mostly teratomas of the ovaries. Other examples are the limbic encephalitis (including anti-Hu paraneoplastic syndrome and Anti-K+ channel antibodies syndrome) and CRMP-5 syndrome, both usually seen in association with SCLC; Opsoclonus/Myoclonus: Anti-Ri (ANNA-2) syndrome; anti-Ma2/Ta paraneoplastic syndrome; and Morvan's fibrillary chorea, arising from thymomas.  
Seizure can also arise from assorted mitochondrial diseases, and in fact, seizures are common in mitochondrial diseases.  Some specific syndromes include Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Alpers Disease, NADH dehydrogenase (NADH-CoQ reductase) deficiency, Ubiquinone-cytochrome c oxidoreductase deficiency, Complex IV Deficiency (COX Deficiency), Carnitine-Acyl-Carnitine Deficiency, Leigh Disease, MELAS, Pyruvate Carboxylase Deficiency.  Many of the Creatine Deficiency Syndromes involve seizures. 
Status epilepticus, an especially dangerous seizure condition, can arise from stroke, hemorrhage, intoxicants,  adverse reactions to drugs, sudden withdrawal from a seizure medication, consumption of alcoholic beverages while on an anticonvulsant, alcohol withdrawal, dieting or fasting while on an anticonvulsant, consuming certain food products that interact badly with an anticonvulsant, gastroenteritis while on an 
 In many cases, no cause is found, especially for petit mal seizures and Tonic-clonic seizures. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder, and do not respond to anticonvulsant medications. Reflex anoxic seizures are generally caused by a reflex asystole of the heart due to increased vagal responsiveness, although it appears that more than one mechanism operates.  
There are general anticonvulsant medications, but some types simply do not respond to these, and of course, some seizures do not involve convulsions per se. Surgery is often done instead.  Seizures are often treated by attending to their underlying cases, but as noted above, these are quite diverse.  For example treatment of seizures arising from paraneoplastic neurological disorders, when possible, typically involves treatment of the primary tumor, sometimes along with immunosuppressive agents. But the underlying causes may well be untreatable e.g. Complex IV Deficiency.  Many seizure disorders cannot be treated pharmaceutically beyond the level of symptom palliation. The psychogenic non-epileptic seizures do not respond to any conventional anti-convulsants because these are not true convulsions. Pharmaceutical treatment, if possible at all, is with psychiatric medications.
All attempts to find a pharmaceutical to treat chemical addictions generally have thus far failed, and are not expected to succeed because different drugs act at different receptors in the brain, and activate different reward systems.
		In summary, vast numbers of CNS disorders have no pharmacological treatment at all, and of those that do, none or virtually none have been treated with such inhibitors as are disclosed here.  Some of the most devastating neurological diseases, such as many brain tumors, mental retardation and autism and ALS and dyslexia have no pharmaceutical treatments at all.
(G) The quantity of experimentation needed: Especially in view of points A, D and F, this is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

  
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-7, 25 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (European Journal of Medicinal Chemistry, 2018, 157, 99, pp. 1005-1016) is withdrawn based on the declaration submitted under 37 CFR 1.130(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624